DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the method claims 1-17 made without traverse in the reply of 06/06/2022, has been acknowledged. Accordingly, the apparatus claims 18-28 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. 

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Referring to claim 1, it is unclear from the claim language how the step of ‘inserting’ can be performed as recited, in the absence of at least two openings arranged in respective opposite walls defining the wells, where the openings must be sized and oriented such as to accommodate the rod. Also, in the step of ‘filling’, it is unclear whether the volume occupied by the rod must be less than that of the well [see claim11 for the same issue]. Furthermore, in claims 1 and 11, the step of ‘polymerizing’ is a passive limitation in the given context, since it merely names the result [‘polymerizing’] of some unspecified actions leading to the result, rather than setting forth those action as active, positive steps of the claimed method. Additionally, it is not clear how the steps of ‘inserting’ and ‘removing’ can be performed in the absence of any actuators and/or associated controllers, configured accordingly [see also claims 5, 12]. 
	In claims 7, 9 and 14, interpreted in light of specification, it is unclear what is meant by the term, ‘axially spaced’. 
	In claim 8, it is not clear with respect to what the lumens must be perpendicular. 
	In claim 10, it is unclear what structural features must provide for the intended ‘communicating’. 
 5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because while claim 1 broadly recites a step of ‘inserting a road through the well of the microwell plate’, having a single well the original specification actually describes a plurality of wells and a ‘step of inserting at least one rod through first and second openings in each of the at least one sidewall defining the plurality of wells and through the plurality of wells’. Therefore, the instant claims 1-10 are not commensurate in scope with the original specification. 
Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-2 and 4-17 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Beebe  et al., [US 20030054652]. 
	With respect to claims 1, 4-7 and 9-11, Beebe discloses methods of creating lumens in a microwell plate having, as illustrated in Figures 10-14, plural wells 46, 62, each defined  by at least one sidewall 18, 20;, the methods comprising a step of inserting axially spaced plugs 64a, 64 b [‘generally parallel rods’ that can be inserted / removed simultaneously] through respective openings 30a, 30b; a step of filling at least a portion of the plurality of wells with a polymerizable material 42; a step of polymerizing the material in the at least a portion of the plurality of wells; and a step of removing the at least one rod from the first and second openings in each of the at least one sidewall defining the plurality of wells and from the plurality of wells such that the polymerized material in the at least a portion of plurality of wells defines lumens in the at least a portion of the plurality of wells. 
	Referring to claim 2, Figure 14 shows plugs / rods 64 having circular cross-sections. 
	Referring to claim 8, Figure 13 shows lumens [over-lapping with plugs / rods 64] being generally perpendicular relative to the microwell plate.   
	As to claims 12-17, Figures 21-25 further show additional [‘third’, ‘forth’] openings 30e, 30f, configured as recited. 
Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 3 is rejected under 35 U.S.C. 103 (a) as being unpatentable over
Beebe et al. 
Beebe does not teach the rods being magnetic as recited.  However, it would have been clearly within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Beebe by having employed magnetic plugs/rods, in order to facilitate  the steps of inserting and removing the plugs/rods, since magnetic actuation allows for remotely controlled manipulations with the rods, which would also enhance the level of automation, depending on particular goals of testing, to diversify the tests to be performed. 

Conclusion

11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798